Cassoday, 0. J.
This action was commenced J une 1,1895, to recover damages for personal injuries sustained by the plaintiff December 22, 1891, while in the employ of the defendant. At the close of the testimony the court granted a nonsuit, and from the judgment entered thereon the plaintiff brings this appeal.
On the trial the plaintiff testified, through an interpreter, to the effect that he was a Hollander, and came to the United States July 4,1889, and when he Yas forty-two years of age; that he commenced working for the defendant a few days thereafter,— drove horses, was chore boy around the barn and boarding house, and piling lumber; that on the day of the accident he was unloading boards from a wagon, and placing them in the defendant’s planing mill; that up to that time he had never worked on a planer, or any other machine, but had unloaded boards from the front of the machine; that, without giving him any instruction or warning, the defendant’s foreman, on the morning of the accident, directed him to go behind the planer and load on some of the boards that had been through the planer; that he did not go at first, but when the foreman insisted upon his doing so he did so; that he took the boards out of the planer, and loaded them onto the wagon;’ that after continuing *408that work about ten minutes one of the boards got stuck, and the foreman told Mm to try and turn the wheel back, so that he, the foreman, could take the board out; that he tried to move the wheel both ways, but could not; that the foreman then told him that he must; that he then took his other hand, and got it somewhere on the planer, and it came in contact with the unguarded edge of the knives on the top of the planer, and so injured his fingers that three of them had to be amputated; that he did not know there were knives where he so put his hand; that before that he had shoved boards to the planer, but had not worked on the planer; that he did not look to see if he could observe the knives; that he did not think of them; that he put his fingers right on the knives when he was trying to steady himself ; that he believed he could have seen the knives if he had looked that way; that he knew the planer was there to-cut something off,— that he knew a board was cut when it ran through the planer; that he did not look around for knives; that there was a light there; that he did not say whether he could have seen the knives if he had looked; that he laid his hand on the top of the machinery just to be stronger, but did not see the knives; that he took hold of what he could to get stronger, and did not look to see what it was; that he did believe he could have seen the knives if he had looked at the machinery, but that he did not look at the place where he was going to put his hand before doing so.
Assuming that the foreman was at fault for putting the plaintiff at the particular work mentioned -without instruction or caution, and that he was without experience, still we are clearly of the opinion that the plaintiff was guilty of contributory negligence in putting his- hand where he did without looking. This case is ruled by cases in this court too numerous to mention. "We cite only a few of the more-recent. Hazen v. West Superior L. Co. 91 Wis. 208; Schultz *409v. C. C. Thompson L. Co. 91 Wis. 626; Roth v. S. E. Barrett Mfg. Co. 96 Wis. 615; Schiefelbein v. Badger P. Co. 101 Wis. 402; Foss v. Bigelow, 102 Wis. 413; Kerrigan v. C., M. & St. P. R. Co., ante, p. 166.
By the Court.— The judgment of the circuit court is affirmed. ■